OPINION
PER CURIAM.
This cause is before the Court on the application of Emmett B. Smith for reinstatement to the practice of law following the imposition of a suspension of sixty days in Kentucky State Bar Association v. Smith, Ky., 503 S.W.2d 482 (1973). Smith had prior experience with the disciplinary process in Kentucky State Bar Association v. Smith, Ky., 439 S.W.2d 56 (1969), which resulted in a suspension for one year.
The application was filed pursuant to R. C.A. 3.510 and Smith was assigned the burden of proof of present professional competency and good moral character by R.C.A. 3.330. The Board of Governors of the Kentucky State Bar Association found that Smith failed to sustain this burden and recommends that the application be denied.
A meticulous examination of the record discloses that the evidence lacked the persuasive quality required to induce belief in Smith’s present professional competency and good moral character. Indeed, the evidence would support completely negative findings on these issues.
The application for reinstatement is denied and Smith is ordered to pay the costs of this proceeding.
All concur except STEPHENSON and STERNBERG, JJ., not sitting.